Case 1:19-cv-05492-RMB-KMW Document1 Filed 02/12/19 Page 1 of 3 PagelD: 1

Andrew La Fiura, Esq. (Bar ID #020112004)
Malcolm J. Ingram, Esq. (Bar ID #207282017)
JACKSON LEWIS P.C.

Three Parkway

1601 Cherry Street, Suite 1350

Philadelphia, PA 19102

267-319-7802

ATTORNEYS FOR DEFENDANTS

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

NICK SIMPKINS,
Civil Action No.:
Plaintiff,
V.
: NOTICE AND PETITION FOR
LUXOTTICA RETAIL, ERIK RIENECKER, : REMOVAL OF CASE FROM THE
LOUIS CHESTMAN, JOHN DOES 1-10, : SUPERIOR COURT OF NEW JERSEY,
: LAW DIVISION, CUMBERLAND
Defendants. : COUNTY
TO: Clerk David R. Castellani, Esq.
United States District Court for the 450 Tilton Road, Suite 245
District of New Jersey 109 8S. Warren Street
401 Market Street Northfield, New Jersey 08225
Camden, NJ 08101 (609) 641-2288

Defendants Luxottica of America Inc. (erroneously named Luxottica Retail) (“Luxottica”),
Erik Rienecker, and Louis Chestman by and through their attorneys, Jackson Lewis P.C., pursuant
to 28 U.S.C. §§ 1331, 1441 and 1446, respectfully submit this Notice and Petition For Removal of
a case from the Superior Court of New Jersey, Law Division, Cumberland County, bearing Docket

No. CUM-L-000026-19, and as grounds for removal allege as follows:

 
Case 1:19-cv-05492-RMB-KMW Document1 Filed 02/12/19 Page 2 of 3 PagelD: 2

1, On January 9, 2019, Plaintiff, Nick Simpkins (“Plaintiff”) filed a civil action
captioned Nick Simpkins v. Luxottica Retail, Erik Rienecker, Louis Chestman, John Does 1-10,
Docket No. CUM-L-00026-19, in the Superior Court of New Jersey, Law Division, Cumberland
County. A true and correct copy of the Complaint in that action is attached hereto as Exhibit A.

2, Defendants were served a copy of the Complaint on January 15, 2019, which is
within thirty (30) days of the filing of this notice and petition for removal. The Complaint was the
initial pleading received by Defendants setting forth the claims upon which the Plaintiff's action
is based.

3. The notice and petition is timely filed within the provisions of 28 U.S.C. § 1446.
Defendants have effected removal within thirty (30) days of receipt by it of a paper from which it
could first be ascertained that this action is removable. See 28 U.S.C. § 1446.

4, No proceedings have taken place in the state court action. Defendants have not
served an answer or responsive pleading to Plaintiffs Complaint or made any appearance or
argument before the Superior Court of New Jersey.

5, This is an employment discrimination matter. Among other things, Plaintiff alleges
that he was terminated from his employment with Luxottica in violation of the Family Medical
Leave Act (“FMLA”), 29 U.S.C. 2601, et seg. See Exhibit A, Plaintiff's Complaint, at Count Two.

6. Accordingly, this Court has original jurisdiction over Plaintiffs claims under 28
U.S.C. § 1331, by virtue of the federal question arising out of Plaintiff's claims under the FMLA,
29 U.S.C. § 2601, ef seq.

7, Pursuant to 28 U.S.C. § 1441(a), this action may be removed to this Court because

it is founded, in part, on claims or rights arising under the laws of the United States.

 
Case 1:19-cv-05492-RMB-KMW Document1 Filed 02/12/19 Page 3 of 3 PagelD: 3

8. Pursuant to 28 U.S.C. §§ 1367 and 1441(c), this Court has supplemental jurisdiction
over Plaintiff's additional cause of action under the New Jersey Law Against Discrimination
because it forms part of the same case or controversy. See Exhibit A, Plaintiffs Complaint, at
Count One.

9, Venue is proper in this Court pursuant to 28 U.S.C. §1441 (a).

10. Pursuant to 28 U.S.C. 1446(b)(2)(a), all Defendants consent to the removal of this
action.

11. Defendants file this Notice of Removal without waiving any defenses to the claims
asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be granted.

12. Pursuant to 28 U.S.C. § 1446(d), Defendants have given written notice of the
removal of this action to all adverse parties, and have filed a copy of this notice with the Clerk of
the Superior Court of New Jersey, Law Division, Somerset County.

WHEREFORE, Defendants respectfully request that the within action, now
pending in the Superior Court of New Jersey, Law Division, Cumberland County, be removed to

the United States District Court for the District of New Jersey.

Respectfully submitted,

Androw L La Fiura, ae _ 12004)
Malcolm J. Ingram, Esq. (Bar ID #207282017)
Three Parkway

1601 Cherry Street, Suite 1350

Philadelphia, PA 19102

267-3 19-7802

ATTORNEYS FOR DEFENDANTS

Dated: February 12, 2019

 
